DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on June 14, 2022 in  response to the Office Action mailed on March 17, 2022.

Status of the Claims
Claims 1, 4-7 and 11-16 are pending.
Claims 1 and 7 are currently amended. 
Claims 2-3 and 8-10 are cancelled. 

Allowance
 Claims  1, 4-7 and 11-16 are allowed. Applicant’s amendment and argument filed on June 14, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of outputting the first prompt information in response to determining that the new item does not belong to the item scope covered by the preset range, wherein storing, in response to determining that the item corresponding to the tag information is a new item, item information and tag information of the new item, and uploading the item information and the tag information of the new item to a server comprises: storing item information and tag information of the new item in an item storage list if the new item is detected by scanning in a next scanning period, which indicates that the new item has been placed within the preset range monitored by the item monitoring terminal; storing item information and tag information of the new item in an illegal item list in response to determining that the new item does not belong to the item scope covered by the preset range; and uploading the item storage list and the illegal item list to the server when a connection is established with the server, wherein the preset scanning period is a time required for the item monitoring terminal to scan all items within the preset range, and if the item monitoring terminal reads a radio frequency identification tag by scanning during the preset scanning period, it is determined that an item corresponding to the radio frequency identification tag is placed within the preset range monitored by the item monitoring terminal, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687